Opinion by
Judge MacPhail,
The Newtown, Bucks County, Joint Municipal Authority (Authority) commenced eminent domain proceedings against certain landowners, appellants herein, by filing a declaration of taking. Appellants filed preliminary objections averring that the Authority’s procedure was fatally defective and that the condemnation was for a private purpose in violation of existing case law.
Counsel for the litigants requested the trial court to dispose of the procedural issues preliminarily to avoid the necessity of a factual hearing in the event the condemnees prevailed. In an order dated March 5, 1980 supported by an opinion reported at 34 Bucks L.R. 305 (1980), the trial court overruled the procedural objections.
The parties then proceeded by deposition to prepare an evidentiary record upon which the trial court could determine the substantive issue of whether the condemnation proceedings should be dismissed be*426cause they were for a private purpose.1 By order dated February 4, 1982 supported by an opinion reported at 38 Bucks L.R. 44 (1982), the trial court overruled that preliminary objection as well.
Although the instant appeal is from the order entered February 4, Appellants contend, and we agree, that the trial court’s disposition of both the procedural and substantive, i.e. factual, matters are properly before us.
Because we believe that the trial court by President Judge Paul R. Beckert, has ably and correctly disposed of the preliminary objections for the reasons set forth in the two opinions, we will affirm on that basis.
Order
The order of the Court of Common Pleas of Bucks County dated February 4, 1982 is affirmed.

 The purpose of the condemnation was to secure rights of way for the expansion of existing sewage facilities in an area where a single developer proposed to erect some 1751 residential dwelling units.